In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 15-751V
                                    Filed: November 5, 2015
                                         UNPUBLISHED

****************************
ALLISON HOLLAND,                        *
                                        *
                   Petitioner,          *     Damages Decision Based on Proffer;
                                        *     Quadrivalent Influenza Vaccine;
                                        *     Shoulder Injury Related to
SECRETARY OF HEALTH                     *     Vaccine Administration (SIRVA);
AND HUMAN SERVICES,                     *     Special Processing Unit (“SPU”)
                                        *
                   Respondent.          *
                                        *
****************************
Nicholas Bunch, White, Getgey & & Meyer, Cincinnati, OH, for petitioner.
Ann Martin, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On July 17, 2015, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 [the “Vaccine
Act” or “Program”]. Petitioner alleges that she suffered a shoulder injury related to
vaccine administration (“SIRVA”) resulting from the quadrivalent influenza vaccination
she received on October 1, 2014. Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

        On October 20, 2015, the undersigned issued a ruling on entitlement in favor of
petitioner. On November 4, 2015, respondent filed a proffer on award of compensation
[“Proffer”] stating that petitioner should be awarded a lump sum in the amount of
$74,046.40. Proffer at 2. In the Proffer, respondent represented that petitioner agrees
with the proffered award. Based on the record as a whole, the undersigned finds that
petitioner is entitled to an award as stated in the Proffer.
1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $74,046.40 in the form of a check payable to
petitioner, Allison Holland. This amount represents compensation for all damages
that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
          Case 1:15-vv-00751-UNJ Document 16 Filed 11/04/15 Page 1 of 2



             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
____________________________________
                                     )
ALLISON HOLLAND,                     )
                                     )
            Petitioner,             )
                                    )   No. 15-751V
      v.                            )   Chief Special Master Dorsey
                                    )   ECF
SECRETARY OF HEALTH AND             )
HUMAN SERVICES,                     )
                                    )
            Respondent.             )
____________________________________)

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.     Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$74,046.40, which represents all elements of compensation to which petitioner would be entitled

under 42 U.S.C. § 300aa-15(a). 1 Petitioner agrees.

II.    Form of the Award

       The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment of $74,046.40 in the form of a check payable to petitioner.

Petitioner agrees.

                                                      Respectfully submitted,

                                                      BENJAMIN C. MIZER
                                                      Principal Deputy Assistant Attorney General

                                                      RUPA BHATTACHARYYA
                                                      Director
                                                      Torts Branch, Civil Division

1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future pain and
suffering.
       Case 1:15-vv-00751-UNJ Document 16 Filed 11/04/15 Page 2 of 2




                                        VINCENT J. MATANOSKI
                                        Deputy Director
                                        Torts Branch, Civil Division

                                        GLENN A. MACLEOD
                                        Senior Trial Counsel
                                        Torts Branch, Civil Division

                                        s/ ANN D. MARTIN
                                        ANN D. MARTIN
                                        Senior Trial Attorney
                                        Torts Branch, Civil Division
                                        U.S. Department of Justice
                                        P.O. Box 146
                                        Benjamin Franklin Station
                                        Washington, D.C. 20044-0146
DATED: November 4, 2015